DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, and 10-15 of U.S. Patent No. 11,368,851 B2 in view of Obregon et al. (US 2019/0110310 A1).
Instant Application
U.S. Patent No. 11,368,851 B2
Claim 1. A system, comprising: a first transceiver configured to use a first channel-access technique; and a second transceiver configured to use a second channel-access technique that is different from the first channel-access technique, wherein the system is configured to transmit traffic in a shared frequency band using the first transceiver and the second transceiver without mutual interference by selectively preventing transmitting of a first type of traffic in the shared frequency band when the second transceiver is scheduled to transmit a second type of traffic in the shared frequency band, wherein the selective preventing comprises: providing, addressed to a second electronic device, a request-to- send (RTS) packet, wherein an RTS period duration is programmable; and receiving, associated with the second electronic device and after providing the RTS packet, a clear-to-send (CTS) packet.
Claim 1. A method for transmitting traffic in a wireless network, said method comprising: by a first transceiver: transmitting a first type of traffic in a shared frequency band that is unlicensed; receiving, from a second transceiver, a request to reserve time for the second transceiver to transmit a second type of traffic in the shared frequency band, wherein the request is received via a communication link between the first transceiver and the second transceiver, and wherein the first type of traffic is compatible with a first communication protocol and the second type of traffic is compatible with a second communication protocol that is different from the first communication protocol; reserving a time for transmitting a second type of traffic in the shared frequency band, wherein the reserved time is determined in response to the request; permitting transmission, during the reserved time, by the second transceiver of the second type of traffic in the shared frequency band; and preventing transmission, during the reserved time, of the first type of traffic in order to segregate the first type of traffic from the second type of traffic in the shared frequency band, wherein preventing transmission of the first type of traffic comprises: sending a request-to-send (RTS) packet prior to reserving the time in the shared frequency band in response to the request to reserve time, wherein data in the RTS packet prevents transmissions of the first type of traffic by another device during the reserved time in the shared frequency band; and receiving data in a clear-to-send (CTS) packet from the other device after sending the RTS packet, which confirms the reserve time is clear of transmissions of the first traffic type, wherein an RTS period duration is programmable.
Claim 4. The system of claim 1, wherein the first type of traffic is compatible with an Institute of Electrical and Electronics Engineers (IEEE) 802.11 communication protocol and the second type of traffic is compatible with a cellular-telephone data communication protocol.
Claim 11. The method of claim 1, wherein the first type of traffic is compatible with an IEEE 802.11 communication protocol.
Claim 12. The method of claim 1, wherein the second type of traffic is compatible with Long Term Evolution (LTE).

Claim 5. The system of claim 4, wherein the cellular-telephone data communication protocol is compatible with Long Term Evolution (LTE).
 Claim 12. The method of claim 1, wherein the second type of traffic is compatible with Long Term Evolution (LTE).

Claim 6. The system of claim 1, wherein the first transceiver is configured to schedule the transmitting by the second transceiver in response to a request from the second transceiver.
Claim 1. A method for transmitting traffic in a wireless network, said method comprising: by a first transceiver: transmitting a first type of traffic in a shared frequency band that is unlicensed; receiving, from a second transceiver, a request to reserve time for the second transceiver to transmit a second type of traffic in the shared frequency band, wherein the request is received via a communication link between the first transceiver and the second transceiver, and wherein the first type of traffic is compatible with a first communication protocol and the second type of traffic is compatible with a second communication protocol that is different from the first communication protocol; reserving a time for transmitting a second type of traffic in the shared frequency band, wherein the reserved time is determined in response to the request; permitting transmission, during the reserved time, by the second transceiver of the second type of traffic in the shared frequency band; and preventing transmission, during the reserved time, of the first type of traffic in order to segregate the first type of traffic from the second type of traffic in the shared frequency band, wherein preventing transmission of the first type of traffic comprises: sending a request-to-send (RTS) packet prior to reserving the time in the shared frequency band in response to the request to reserve time, wherein data in the RTS packet prevents transmissions of the first type of traffic by another device during the reserved time in the shared frequency band; and receiving data in a clear-to-send (CTS) packet from the other device after sending the RTS packet, which confirms the reserve time is clear of transmissions of the first traffic type, wherein an RTS period duration is programmable.
Claim 7. The system of claim 6, wherein the first transceiver is configured to permit the transmitting by the second transceiver during the scheduled transmitting
Claim 1. A method for transmitting traffic in a wireless network, said method comprising: by a first transceiver: transmitting a first type of traffic in a shared frequency band that is unlicensed; receiving, from a second transceiver, a request to reserve time for the second transceiver to transmit a second type of traffic in the shared frequency band, wherein the request is received via a communication link between the first transceiver and the second transceiver, and wherein the first type of traffic is compatible with a first communication protocol and the second type of traffic is compatible with a second communication protocol that is different from the first communication protocol; reserving a time for transmitting a second type of traffic in the shared frequency band, wherein the reserved time is determined in response to the request; permitting transmission, during the reserved time, by the second transceiver of the second type of traffic in the shared frequency band; and preventing transmission, during the reserved time, of the first type of traffic in order to segregate the first type of traffic from the second type of traffic in the shared frequency band, wherein preventing transmission of the first type of traffic comprises: sending a request-to-send (RTS) packet prior to reserving the time in the shared frequency band in response to the request to reserve time, wherein data in the RTS packet prevents transmissions of the first type of traffic by another device during the reserved time in the shared frequency band; and receiving data in a clear-to-send (CTS) packet from the other device after sending the RTS packet, which confirms the reserve time is clear of transmissions of the first traffic type, wherein an RTS period duration is programmable.
Claim 8. The system of claim 6, wherein the scheduling of the transmitting by the second transceiver keeps an inter-frame space in the first type of traffic from causing the second transceiver to incorrectly determine that the shared frequency band is idle.
Claim 8. The method of claim 1, wherein the reserving operation keeps an inter-frame space in the first type of traffic from causing the second transceiver to incorrectly determine that the shared frequency band is idle.
Claim 9. The system of claim 1, wherein the first transceiver provides the CTS packet prior to scheduling the transmitting by the second transceiver.
Claim 1. A method for transmitting traffic in a wireless network, said method comprising: by a first transceiver: transmitting a first type of traffic in a shared frequency band that is unlicensed; receiving, from a second transceiver, a request to reserve time for the second transceiver to transmit a second type of traffic in the shared frequency band, wherein the request is received via a communication link between the first transceiver and the second transceiver, and wherein the first type of traffic is compatible with a first communication protocol and the second type of traffic is compatible with a second communication protocol that is different from the first communication protocol; reserving a time for transmitting a second type of traffic in the shared frequency band, wherein the reserved time is determined in response to the request; permitting transmission, during the reserved time, by the second transceiver of the second type of traffic in the shared frequency band; and preventing transmission, during the reserved time, of the first type of traffic in order to segregate the first type of traffic from the second type of traffic in the shared frequency band, wherein preventing transmission of the first type of traffic comprises: sending a request-to-send (RTS) packet prior to reserving the time in the shared frequency band in response to the request to reserve time, wherein data in the RTS packet prevents transmissions of the first type of traffic by another device during the reserved time in the shared frequency band; and receiving data in a clear-to-send (CTS) packet from the other device after sending the RTS packet, which confirms the reserve time is clear of transmissions of the first traffic type, wherein an RTS period duration is programmable.
Claim 10. The system of claim 1, wherein the system is configured to receive a system information block (SiB) of data comprising timing of transmitting of the second type of traffic.
Claim 2. The method of claim 1, further comprising: receiving a system information block (SiB) of data comprising timing of transmissions for the second type of traffic.
Claim 11. The system of claim 10, wherein the system is configured to generate, based at least in part on the received SiB data, an offset in time of a periodicity of transmissions of the first type of traffic and the second type of traffic.
Claim 3. The method of claim 2, further comprising: generating, based on the received SiB data, an offset in time of a periodicity of transmissions of the first type of traffic and the second type of traffic.
Claim 12. The system of claim 11, wherein the system is configured to synchronize, using the generated offset, the periodicity of transmitting of the first type of traffic and the second type of traffic.
Claim 4. The method of claim 3, further comprising: synchronizing, using the generated offset, the periodicity of transmission of the first type of traffic and the second type of traffic.
Claim 13. The system of claim 12, wherein the system is configured to perform synchronized transmitting of the first type of traffic and the second type of traffic in the shared frequency band.
Claim 5. The method of claim 4, further comprising: by the first transceiver and the second transceiver: performing synchronized transmissions of the first type of traffic and the second type of traffic in the shared frequency band.
Claim 14. The system of claim 1, wherein the second transceiver is configured to receive, associated with a third electronic device and after the transmitting of the second type traffic in the shared frequency band, a confirmation in a licensed frequency band that the second type of traffic was received.
Claim 10. The method of claim 9, further comprising: by the second transceiver: receiving, after the transmission of the second type traffic in the shared frequency band, a confirmation in a licensed frequency band from another device that the second type of traffic was received.
Claim 15. The system of claim 1, wherein the second transceiver is configured to classify the second type of traffic based at least in part on a quality of service check of data in a packet in the second type of traffic.
Claim 13. The method of claim 1, further comprising: by the second transceiver: classifying the second type of traffic based upon a quality of service check of data in a packet in the second type of traffic.
Claim 16. The system of claim 14, wherein the second transceiver is configured to prioritize the second type of traffic for transmission based at least in part on the classification; and wherein a classification of Voice over Long Term Evolution (VoLTE) traffic has a higher priority than other classifications.
Claim 14. The method of claim 13, further comprising: by the second transceiver: prioritizing the second type of traffic for transmission based upon the classifications, wherein Voice over Long Term Evolution (VoLTE) traffic is given a higher priority than other traffic.
Claim 17. A non-transitory computer-readable storage medium for use in conjunction with a system, the computer-readable storage medium comprising program instructions, wherein, when executed by the system, the program instructions cause the system to transmit traffic in a shared frequency band by performing operations comprising: transmitting the traffic in the shared frequency band using a first transceiver that uses a first channel-access technique and a second transceiver that uses a second channel- access technique that is different from the first channel-access technique; avoiding mutual interference in the shared frequency band by selectively preventing transmitting of a first type of traffic in the shared frequency band when the second transceiver is scheduled to transmit a second type of traffic in the shared frequency band, wherein the selective preventing comprises: providing, addressed to a second electronic device, a request-to-send (RTS) packet, wherein an RTS period duration is programmable; and receiving, associated with the second electronic device and after providing the RTS packet, a clear-to-send (CTS) packet.
Claim 15. A non-transitory computer-readable storage medium for use in conjunction with an electronic device, the computer-readable storage medium comprising program instructions, wherein, when executed by the electronic device, the program instructions cause the electronic device to transmit traffic in a wireless network by performing operations comprising: transmitting, using a first transceiver in the electronic device, a first type of traffic in a shared frequency band that is unlicensed; receiving, from a second transceiver in the electronic device, a request to reserve time for the second transceiver to transmit a second type of traffic in the shared frequency band, wherein the request is received via a communication link between the first transceiver and the second transceiver, and wherein the first type of traffic is compatible with a first communication protocol and the second type of traffic is compatible with a second communication protocol that is different from the first communication protocol; reserving, using the first transceiver, a time for transmitting a second type of traffic in the shared frequency band, wherein the reserved time is determined in response to the request; permitting, using the first transceiver, transmission, during the reserved time, by the second transceiver of the second type of traffic in the shared frequency band; and preventing, using the first transceiver, transmission, during the reserved time, of the first type of traffic in order to segregate the first type of traffic from the second type of traffic in the shared frequency band, wherein preventing transmission of the first type of traffic comprises: sending a request-to-send (RTS) packet prior to reserving the time in the shared frequency band in response to the request to reserve time, wherein data in the RTS packet prevents transmissions of the first type of traffic by another device during the reserved time in the shared frequency band; and receiving data in a clear-to-send (CTS) packet from the other device after sending the RTS packet, which confirms the reserve time is clear of transmissions of the first traffic type, wherein an RTS period duration is programmable.
Claim 19. A method for transmitting traffic in a shared frequency band, comprising: by a system: transmitting the traffic in the shared frequency band using a first transceiver that uses a first channel-access technique and a second transceiver that uses a second channel- access technique that is different from the first channel-access technique; avoiding mutual interference in the shared frequency band by selectively preventing transmitting of a first type of traffic in the shared frequency band when the second transceiver is scheduled to transmit a second type of traffic in the shared frequency band, wherein the selective preventing comprises: providing, addressed to a second electronic device, a request-to-send (RTS) packet, wherein an RTS period duration is programmable; and receiving, associated with the second electronic device and after providing the RTS packet, a clear-to-send (CTS) packet.
Claim 1. A method for transmitting traffic in a wireless network, said method comprising: by a first transceiver: transmitting a first type of traffic in a shared frequency band that is unlicensed; receiving, from a second transceiver, a request to reserve time for the second transceiver to transmit a second type of traffic in the shared frequency band, wherein the request is received via a communication link between the first transceiver and the second transceiver, and wherein the first type of traffic is compatible with a first communication protocol and the second type of traffic is compatible with a second communication protocol that is different from the first communication protocol; reserving a time for transmitting a second type of traffic in the shared frequency band, wherein the reserved time is determined in response to the request; permitting transmission, during the reserved time, by the second transceiver of the second type of traffic in the shared frequency band; and preventing transmission, during the reserved time, of the first type of traffic in order to segregate the first type of traffic from the second type of traffic in the shared frequency band, wherein preventing transmission of the first type of traffic comprises: sending a request-to-send (RTS) packet prior to reserving the time in the shared frequency band in response to the request to reserve time, wherein data in the RTS packet prevents transmissions of the first type of traffic by another device during the reserved time in the shared frequency band; and receiving data in a clear-to-send (CTS) packet from the other device after sending the RTS packet, which confirms the reserve time is clear of transmissions of the first traffic type, wherein an RTS period duration is programmable.


 	Regarding claim 2, 18 and 20, Obregon et al. discloses a system Claim 2. The system of claim 1, wherein the first channel-access technique comprises a contention-based channel-access communication protocol and the second channel-access technique comprises a schedule-based channel-access communication protocol (Para 4, 32-36 and Para 68-69 discloses the methods of contention based and schedule based channel access technique). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use the method of different channel access technique of Obergon et al. with the system of Patel et al. in order to provide a system for performing an unscheduled uplink transmission by a user equipment (UE) in an unlicensed portion of a radio spectrum.
	Regarding claim 3, Obregon et al. discloses a system of claim 1, wherein the shared frequency band is unlicensed. (Para 4, 32-36 and Para 68-69 discloses a method of channel access in the unlicensed spectrum. ). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use the method of different channel access technique of Obergon et al. with the system of Patel et al. in order to provide a system for performing an unscheduled uplink transmission by a user equipment (UE) in an unlicensed portion of a radio spectrum.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467